COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  RAUL LOPEZ,                                     §
                                                                No. 08-17-00240-CR
                    Appellant,                    §
                                                                  Appeal from the
  v.                                              §
                                                                 34th District Court
  THE STATE OF TEXAS,                             §
                                                              of El Paso County, Texas
                    Appellee.                     §
                                                                (TC# 20140D06162)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF NOVEMBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.